49 So.3d 873 (2010)
STATE of Louisiana in the Interest of L.M.
No. 2010-CK-2302.
Supreme Court of Louisiana.
November 10, 2010.
Stay denied. Writ denied.
GUIDRY, J., additionally concurs.
The state has an adequate remedy should the trial court issue an adverse ruling, following its in camera inspection of the records for relevant and admissible impeachment or exculpatory evidence, by seeking a stay of the trial court's ruling and/or applying for supervisory writs of review in the appropriate court.